Citation Nr: 0401101	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-02 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for post 
concussion syndrome with headaches and anxiety symptoms, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for facial scars, 
claimed as residuals of shell fragment wounds. 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1950 to August 
1953.  he served in Korea and received the Purple Heart for 
injuries sustained in combat.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).


FINDINGS OF FACT

1.  The veteran's post concussion syndrome includes a purely 
subjective complaint of headaches and objectively confirmed 
psychiatric symptomatology. 

2.  The headaches and the objectively confirmed psychiatric 
symptomatology are separate manifestations of the same in-
service injury.

3.  The veteran's anxiety symptoms are productive of social 
and industrial impairment of no more than occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

4.  The competent medical evidence of record indicates that 
the veteran's facial scars are the result of shell fragment 
wounds incurred in service.  


CONCLUSIONS OF LAW

1.  The veteran's 30 percent rating for post concussion 
syndrome with headaches and anxiety symptoms is protected, 
and may not be reduced.  38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951 (2003).

2.  The criteria for a rating in excess of 30 percent for 
post concussion syndrome with anxiety symptoms have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2003).

3.  The criteria for a separate 10 percent rating for 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).

4.  Facial scars were incurred in active service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for post concussion syndrome with headaches and 
anxiety symptoms, which is currently evaluates as 30 percent 
disabling.  The veteran also claims that he has facial scars 
as a result of shell fragment wounds sustained in service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
February 2002 rating decision and by the August 2002 
statement of the case (SOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims and of the particular deficiencies in the evidence 
with respect to his claims.  

Crucially, the RO sent the veteran a letter in November 2001 
which specifically described what the evidence must show to 
support his increased rating claim.  That letter also 
described the evidence the RO was working to obtain.  The 
Board finds that this letter properly notified the veteran of 
the information and medical or lay evidence not previously 
provided to the Secretary that was necessary to substantiate 
the claim, and it properly indicated which portion of that 
information and evidence was to be provided by the veteran 
and which portion the Secretary would attempt to obtain on 
behalf of the veteran.  The Board notes that even though the 
letter requested a response within 60 days it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired.

The United States Court of Appeals for the Federal Circuit 
(the Federal Circuit) held that 38 C.F.R. §§ 3.159(b)(1) and 
19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs 345 F.3d 1334 (Fed. Cir. 2003).  
In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, he was notified properly of his 
statutory rights.

The Board additionally observes that the recently passed 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651 (December 16, 2003), permits VA to adjudicate 
a claim within a year of receipt.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his increased 
rating claim.

The Board is aware that the veteran was not provided proper 
VCAA notification in regards to his service connection claim.  
However, in light of the favorable outcome in this decision, 
the Board does not believe that remand to cure this 
procedural defect is necessary because the veteran is not 
prejudiced by the Board's decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records and 
reports of VA examinations.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating post 
concussion syndrome with headaches and anxiety symptoms, 
currently evaluated as 30 percent disabling.  

Pertinent law and regulations

Disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific rating criteria  

The veteran's post concussion syndrome with headaches and 
anxiety symptoms is evaluated as 30 percent disabling under 
Diagnostic Codes 8045-9400 (2003).  

Diagnostic Code 8045, which governs evaluations of brain 
disease due to trauma, provides that purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304.  This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under diagnostic 
code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. §§ 4.124a, Diagnostic Code 8045 (2003).

Diagnostic Code 9400, which is governed by the general rating 
formula for mental disorders set forth in 38 C.F.R. § 4.130, 
provides the following levels of disability: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2003).

Protected ratings

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2003).

Analysis

Initially, the Board observes that the current 30 percent 
disability rating has been in effect since August 1953.  As 
has been discussed above, under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud, which is 
certainly not the case here.  See 38 C.F.R. § 3.951(b) 
(2003).  

The Board points out that the provisions of 38 C.F.R. § 
3.951(b) prohibit the Board from reducing a protected rating.  
The provisions of 38 C.F.R. § 3.951(b) do not, however, 
prohibit the Board from redesignating an existing service-
connected rating to accurately reflect the actual disability, 
provided the redesignation does not result in the severance 
of service connection for the disability in question or the 
reduction of the protected rating.  See VAOPGCPREC 50-91; see 
also Gifford v. Brown, 6 Vet. App. 269, 272 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); Butts v. Brown, 5 
Vet. App. 532, 538 (1993).

For reasons which will be explained immediately below, the 
Board has concluded that the evidence of record supports the 
proposition that the veteran's service-connected disability 
is currently manifested by psychiatric symptomatology and by 
headaches.  The Board further concludes that the psychiatric 
symptomatology should be assigned a 30 percent disability 
rating under Diagnostic Code 9400 and the headaches should be 
assigned a separate 10 percent rating under Diagnostic Code 
8045.

Schedular rating

With regard to the psychiatric manifestations of the 
veteran's service-connected concussion, the Board finds that 
the veteran's anxiety symptoms do not warrant a rating in 
excess of 30 percent under Diagnostic Code 9400.  With 
reference to the criteria for the next higher 50 percent 
level, presented above, the Board notes that the veteran 
currently displays none of the symptoms that are associated 
with a 50 percent rating.  

The primary medical evidence in this case comes from a 
January 2002 VA psychiatric examination report.  While the 
veteran reported that he had become more irritable and 
anxious, mental status evaluation only showed a mildly 
depressed mood.  His thought content was negative for any 
suicidal or homicidal ideations.  Although the veteran 
reported having some paranoid thoughts in the past, his 
current thought processes were logical, sequential and 
pertinent.  The evaluation did not show that the veteran had 
a flattened affect or impairment of short- and long-term 
memory, nor did he demonstrate circumstantial, 
circumlocutory, or stereotyped speech.  On the contrary, the 
examination revealed that his affect was appropriate, his 
memory was good and his speech was normal.  

With respect to social and occupational impairment, the Board 
finds that while the veteran's psychiatric symptoms have 
arguably resulted in some impairment, they do not appear to 
have reached the level contemplated for a 50 percent rating.  
While acknowledging the veteran's statements that his 
condition has put a little bind on his relationship with his 
wife and caused him to not like to go out, the Board notes 
that the January 2002 VA examiner concluded that the 
veteran's psychiatric disabilities, diagnosed as generalized 
anxiety disorder and depressive disorder, resulted in 
moderate impairment in work and social relationships.  The 
Board further notes that in a January 2002 VA brain 
examination report, the veteran noted that he had worked as a 
truck driver for 34 years, but had retired in 1985 because he 
was "falling asleep at the wheel."  There is nothing in the 
record to suggest that the veteran's current unemployment is 
due to his service-connected psychiatric symptomatology as 
opposed to other factors, such as his age (he is in his 70s).  

In short, based on the medical evidence and the veteran's 
statements, the Board can identify no basis on which to find 
that his psychiatric symptomatology has resulted in such 
occupational and social impairment as is required for a 50 
percent rating.

Overall, the Board finds that the evidence presented does not 
show a level of symptomatology reflective of the 50 percent 
level.  In essence, the degree of symptomatology described 
for the 50 percent level in the rating schedule is more 
severe than that displayed by the evidence of record.  As 
previously discussed, the January 2002 VA psychiatric 
examination was essentially normal, except for the 
aforementioned mildly depressed mood.  There was no evidence 
of delusional or abstract thinking and the veteran denied 
experiencing any panic attacks.  The evidence did not show 
that the veteran had a flattened affect or disturbances of 
motivation or mood, nor did he demonstrate circumstantial, 
circumlocutory, stereotyped speech.  There was no difficulty 
in understanding complex commands or impaired judgment.  A 
GAF score of 66 was assigned, which is indicative of mild 
symptomatology.  

Based on the above, the Board finds that the criteria for a 
disability rating in excess of 30 percent are not met.  In 
reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the psychiatric manifestations of the 
concussion more closely approximate those required for a 
higher rating.  For the reasons shown above, the Board has 
determined that the preponderance of the evidence is against 
a rating in excess of 30 percent for post concussion syndrome 
with anxiety symptoms.

Residuals of the veteran's post-concussion syndrome also 
include a purely subjective complaint of headaches.  In this 
case, during VA examination in January 2002, the veteran 
reported having three to four mild to moderate headaches a 
week associated with his in-service concussion.  These 
subjective symptoms are separate and distinct from symptoms 
of the veteran's anxiety symptoms; accordingly, a separate 
evaluation for these residuals is warranted.

The Board believes that the provisions of Diagnostic Code 
8045 allow for the assignment of a separate 10 percent rating 
for headaches.  This is consistent with the Court's 
jurisprudence.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) [separate disabilities arising from a single disease 
entity are to be rated separately].

As previously indicated, under Diagnostic Code 8045, purely 
subjective complaints such as headaches, which are recognized 
as symptomatic of brain trauma, will be evaluated as, at 
most, 10 percent disabling.  Evaluations in excess of 10 
percent are assignable only if the evidence establishes that 
the claimant has multi-infarct dementia associated with brain 
trauma.  In this case, no examiner has diagnosed such a 
disorder.  An evaluation in excess of 10 percent is thus not 
warranted under Diagnostic Code 8045 for headaches associated 
with the in-service concussion.  

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 30 percent rating is warranted for 
psychiatric manifestations of the service-connected post-
concussion syndrome.  The Board further concludes that a 
separate 10 percent rating is warranted for headaches.  

2.  Entitlement to service connection for facial scars, 
claimed as residuals of shell fragment wounds. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2002).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9 (1999), the Court recently affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Analysis

As a first step in the determination of entitlement to 
service connection, the Board finds that the veteran has 
facial scars.  Although the January 2002 VA skin examination 
failed to document any scars on the veteran's face, the 
examiner did diagnose scars consistent with a shrapnel injury 
type of scar.  The Board feels that this diagnosis, coupled 
with the October 1954 VA examination report which indicated 
that the veteran had a few small, faint scattered scars on 
the forehead and right cheek, provides sufficient support 
that the veteran has facial scars.  Hickson element (1) has 
therefore been met.

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records 
indicate that he sustained a concussion in November 1950 when 
a hand grenade exploded nearby.  His DD Form 214 reflects 
that the veteran was awarded the Purple Heart for injuries 
sustained in combat during the Korean War.  Although the 
treatment records in service do not show that the veteran 
sustained any shrapnel wounds, under the provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304 (d), satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence.  

The Board finds that the injuries claimed by the veteran, 
facial scars as a result of shell fragment wounds is 
obviously consistent with the circumstances, conditions and 
hardships of combat service in Korea, in particular the 
nearby explosion of a hand grenade.  For this reason, and 
because there is no clear and convincing evidence of record 
indicating that the veteran's injury did not occur, the Board 
finds that the veteran's account of acquiring facial scars in 
service must be accepted as fact in this case.  Thus, Hickson 
element (2) is satisfied.  

As noted above, the presumption of 38 U.S.C.A. § 1154(b) only 
relates to the question of service incurrence; it does not 
serve to answer the question of whether there is a 
relationship between the in-service event and the current 
disability.  See Kessel, supra.  With respect to Hickson 
element (3), medical nexus, the January 2002 VA examiner 
concluded that the veteran's scars were consistent with a 
shrapnel injury type of scar.  This statement in effect 
indicates that the veteran's facial scars were due to the 
grenade explosion in service.  There is no evidence of any 
other possible shrapnel type injury in the record.  In 
addition, as noted above the 1954 VA examination, shortly 
after the veteran left service, noted facial scars.  Hickson 
element (3) is therefore satisfied.

Accordingly, service connection for facial scars as a result 
of shell fragment wounds is warranted.


ORDER

Entitlement to an increased rating for post concussion 
syndrome with anxiety symptoms is denied. 

Entitlement to a separate 10 percent rating for headaches is 
granted, subject to the applicable law and regulations 
concerning the payment of monetary benefits.  

Entitlement to service connection for facial scars, residuals 
of shell fragment wounds, is granted.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



